404 F.2d 71
Edward Morgan MacKENNA, Petitioner-Appellant,v.Harry S. AVERY, Commissioner of Correction and Chairman of Board of Pardons and Paroles, Respondent-Appellee.
No. 18989.
United States Court of Appeals Sixth Circuit.
December 6, 1968.

Edward Morgan MacKenna, in pro. per.
James M. Tharpe, Memphis, Tenn., Special Counsel for the State of Tennessee, on brief for appellee.
Before WEICK, Chief Judge, and O'SULLIVAN and PHILLIPS, Circuit Judges.
PER CURIAM.


1
Appellant pleaded guilty to a charge of automobile theft and was sentenced to five years' imprisonment in the Criminal Court of Shelby County, Tennessee, on December 15, 1966. He is presently confined in the Tennessee State Penitentiary at Nashville.


2
Appellant filed a petition for a writ of habeas corpus in the District Court, in which he complained of the action of the Tennessee Parole Board on May 28, 1968, in denying him parole. He asserted that he was eligible for parole and was entitled to be paroled, but that the Parole Board did not take into account the factors provided by Tennessee law and arbitrarily and capriciously denied him parole. Apparently the Board did take into account appellant's past criminal record. He alleged that he was deprived of his liberty without due process of law. The District Judge denied the writ, and appellant appealed.


3
We affirmed the denial of a prior petition for habeas corpus on November 20, 1967 (case number 18,140).


4
Federal Courts do not have jurisdiction to review the action of a state parole board in denying or revoking parole of a state prisoner. We find no violation of his rights under the Federal Constitution by the state's requiring him to serve a valid sentence. Rose v. Haskins, 388 F.2d 91 (6th Cir., 1968).


5
Appellee's motion to affirm is granted. Rule 8, Sixth Circuit.